Title: From Thomas Jefferson to Thomas Moore, 1 May 1807
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Sir
                            
                            Monticello May 1. 07.
                        
                        On the 14th. of April I wrote to you on the presumption that a law respecting the Western road had passed the
                            legislature of Pensylvania in the form inclosed by mr Dorsey, & which I inclosed to you. I have now recieved from the
                            Governor an authentic copy of the Law, which agrees with that I forwarded to you. you will therefore be pleased to
                            consider the contents of that letter as founded in the certainty of the fact that the law did pass in that form altho’ not
                            certainly known at that time, and proceed on it accordingly. I shall be in Washington on the 16th. or 17th. inst. should
                            you have occasion for further communication with me. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    